DETAILED ACTION
	This is an allowability notice in response to amendments filed 12/01/2021. Claims 1, 4, 8-12, 15 and 17-33 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, the claims have overcome the previous prior art rejection. The prior art of record teaches a warehouse robot capable of detecting objects within a sensing boundary (Wurman, US 9519284), dynamically changing a detection region of a vehicle (Ohsugi, US 20160059854), and dynamically changing a detection region of a warehouse robot based on speed and environmental zones (Buchmann, US 20170374511). However, prior art was not found that teaches a warehouse robot with a position sensor where the detection region changes dynamically according to the determined position of the robot based on sensed position markers as claimed by the independent claims. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowable Subject Matter
	Claims 1, 4, 8-12, 15 and 17-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664